Citation Nr: 1727162	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-48 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for decreased perfusion in the bilateral parietal posterior temporal lobes with diffuse cerebral atrophy suggestive of Alzheimer's dementia as a result of exposure to ionizing radiation. 

2. Entitlement to a rating in excess of 60 percent for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  An October 2008 rating decision denied entitlement to service connection for decreased perfusion in the bilateral parietal posterior temporal lobes with diffuse cerebral atrophy suggestive of Alzheimer's dementia as a result of exposure to ionizing radiation, and a September 2012 rating decision denied entitlement to an increased rating for service-connected bilateral hearing loss.
 
In January 2016, the Board remanded the claims on appeal for additional development.  The claims file has been returned to the Board for consideration.

The issue of entitlement to a rating in excess of 60 percent for service-connected bilateral hearing loss, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his decreased perfusion in the bilateral parietal posterior temporal lobes with diffuse cerebral atrophy suggestive of Alzheimer's dementia is related to in-service ionizing radiation exposure.


CONCLUSION OF LAW

The criteria for service connection for decreased perfusion in the bilateral parietal posterior temporal lobes with diffuse cerebral atrophy suggestive of Alzheimer's dementia as a result of exposure to ionizing radiation have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.         § 1131; 38 C.F.R. § 3.303 (a).  In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's cognitive impairment has not been diagnosed as an organic disease of the nervous system or malignant tumors of the brain, or chronic diseases under 38 C.F.R. § 3.309 (a) (2016); therefore, the presumptive service connection provisions based on chronic in-service symptoms and continuous post-service symptoms or the presumptive service connection provisions based on such being manifest to a compensable degree within one year from separation from service do not apply.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2016); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a) (2016) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Moreover, service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000). First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans under 38 U.S.C.A. § 1112 (c); 38 C.F.R.      § 3.309 (d).  Second, direct service connection may be established under 38 C.F.R. § 3.303 (d) by showing that the disease or malady was incurred during or aggravated by service.  Third, service connection may be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  See 38 C.F.R.         § 3.311 (b)(2), (4).

Certain specified disabilities becoming manifest in a radiation-exposed Veteran shall be service connected.  See 38 U.S.C.A. § 1112 (c)(1), (2); 38 C.F.R. § 3.309 (d)(1), (2).  The term radiation-exposed Veteran means a Veteran who participated in a radiation-risk activity.  See 38 U.S.C.A. § 1112 (c)(3)(A); 38 C.F.R. § 3.309 (d)(3)(i).  The term radiation-risk activity includes onsite participation in a test involving the atmospheric detonation of a nuclear device and specific circumstances of service related to being in Japan during certain time periods.  38 U.S.C.A. § 1112 (c)(3)(B); 38 C.F.R. § 3.309 (d)(3)(ii); 67 Fed. Reg. 3,612-16 (Jan. 25, 2002).  VA has established special procedures to follow for those seeking compensation for diseases related to exposure to radiation in service.  See Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation provides that in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses, and exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311 (a)(1).

This regulation establishes a series of chronological obligations upon both parties. Wandel v. West, 11 Vet. App. 200 (1998).  First, there must be evidence that the Veteran suffered from a radiogenic disease.  38 C.F.R. § 3.311 (b)(2), (4).  This disease must manifest within a certain time period.  38 C.F.R. § 3.311 (b)(5).  Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311 (a)(1).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the AOJ is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311 (b).

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311 (e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311 (c)(1).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311 (c)(1).  Section 3.311(c)(1) requires that the Under Secretary for Benefits determine whether there is sound scientific and medical evidence to support the conclusion that it is at least as likely as not the Veteran's disease resulted from exposure to radiation in service.  Since this determination relies heavily on medical and scientific findings and analysis, the Under Secretary for Benefits may request an advisory opinion from the Under Secretary for Health to assist in carrying out the obligation imposed by this regulation.  See 38 C.F.R. § 3.311 (c)(1) (authorizing the Under Secretary for Benefits to request an advisory opinion from the Under Secretary for Health).

The Veteran's service personnel records indicate that he was aboard the U.S.S. Bainbridge and served in electrical and mechanical equipment repair.  His service treatment records include a June 1980 Report of Medical Examination indicating that the Veteran was qualified for occupational ionizing radiation exposure.  A September 1980 radiation audit is also of record.  In June 1981, the Veteran was diagnosed with adjustment reaction with immature personality features.  The Veteran was discharged from service in July 1981 for unsuitability, due to a personality disorder.  

As the Veteran's September 1980 radiation audit, as well as later-dated confirmation from the service department, are of record, and demonstrates his in-service exposure aboard the U.S.S. Bainbridge; the Veteran's claim of exposure to ionizing radiation is conceded.  However, the Veteran does not meet the criteria for a radiation-exposed Veteran, as no party asserts that his service includes participation in a radiation-risk activity, including onsite participation in a test involving the atmospheric detonation of a nuclear device and specific circumstances of service related to being in Japan during certain time periods.  Further, the Veteran's claimed disability is not among the diseases listed under either 38 U.S.C.A. § 1112 (c)(2) or 38 C.F.R. § 3.309 (d)(2) or listed as radiogenic diseases under 38 C.F.R. § 3.311 (b)(2).  That said, VA is obliged to consider the merits of a claim in situations where the Veteran has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.

A January 2007 VA report of computed tomography (CT) indicates that the Veteran presented with early onset of memory decline after radiation exposure and was diagnosed with decreased perfusion in the bilateral posterior temporal parietal lobes with diffuse cerebral atrophy suggestive of Alzheimer's.  A February 2007 VA report of magnetic resonance imaging (MRI) indicates that the Veteran presented with memory impairment and hearing loss due to an explosion aboard ship during service.  The Board notes here that the Veteran has been service-connected for such hearing loss.  A November 2008 letter from one of the Veteran's VA physicians indicates that the Veteran's brain damage is as likely as not occurred from exposure to ionizing radiation about the U.S.S. Bainbridge in 1980 and 1981.  While the VA treatment professionals did not offer a rationale such that their opinions could serve as evidence of an etiological relationship between the Veteran's in-service ionizing radiation exposure and his cognitive impairment, such may serve as competent scientific or medical evidence that the claimed condition is a radiation disease such that the Veteran may be afforded the procedural benefits of 38 C.F.R. § 3.311 (b) as VA considers the merits of his claim.

In December 2006, during VA treatment, the Veteran reported increased memory loss for the past six or seven years. 

In an August 2008 Radiation Risk Activity Information Sheet, the Veteran denied a family history of cancer or leukemia and reported cigar smoking.  He described his service aboard the U.S.S. Bainbridge working in boiler rooms and engine rooms, with maintenance of the nuclear reactors.  

The Veteran's father submitted an April 2009 letter wherein he asserted that the Veteran wrote home during service and reported that he was assigned to the engine room aboard ship and cleaned the bulkheads of reactor containers and a chamber of some sort that required him to crawl through a small opening sealed with a hatch.  He asserted that the Veteran wrote home that he sensed changes in his personality, headaches, confusion, and tingling; and denied that the Veteran had post-service occupational radiation exposure.  In another April 2009 statement, the Veteran's father asserted that the Veteran had been aware of memory loss and confusion for at least two years and his cognitive impairment is not the type normally found in a forty-seven year old.  

In October 2009, the Veteran underwent VA examination, conducted by a private examiner.  The Veteran reported his experiences aboard ship during service, with proximity to the nuclear reactors, and his problems with being transferred and then discharged due to a personality disorder.  The Veteran reported frustration that no one aboard ship attempted to properly diagnose his symptoms and diagnosed him with a personality disorder for his discharge.  He reported that he began experiencing symptoms during service, aboard ship, including memory and concentration impairment, with symptoms later becoming severe; and personality changes and anxiety.  The Veteran's father reported that he saw the Veteran prior to getting on the ship and he was in great condition and had no health problems, and after his ship service, his hair had completely grayed, he had dental problems, he had aged significantly, and he was in poor health.

At that time, resultant to review of the claims file, the examiner diagnosed the Veteran with dementia, Alzheimer's type, and the examiner opined that the Veteran's dementia is at least as likely as not caused by his in-service exposure to ionizing radiation, based on the report of in-service and post-service symptoms of the Veteran and his father.  She specifically noted that the Veteran's father reported that the Veteran returned from service aboard ship with completely gray hair and in poor health, the Veteran's report of symptoms soon after discharge, the VA physician's prior opinion of record that the Veteran's cognitive impairment was as likely as not caused by his in-service ionizing radiation, and the fact that the Veteran was not provided a full neurological evaluation upon discharge.  

The AOJ, in May 2010, obtained a dose estimate of the Veteran's in-service exposure to ionizing radiation from the Department of the Navy Naval Dosimetry Center.  Of record, associated with the Veteran's service treatment records, is also his undated DD-114, Record of Occupational Exposure to Ionizing Radiation.  In September 2010, the Director, Compensation and Pension Service obtained an opinion from the Director, Radiation and Physical Exposures, after having requested a dose estimate from the Undersecretary for Health, in which the Director opined that the Veteran's cognitive impairment was unlikely attributed to his in-service ionizing radiation exposure, and reasoned that the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime and that, according to the medical literature, the risks of health effects from such exposure were either too small to be observed or were nonexistent.  In a September 2010 opinion, the Director, Compensation and Pension Service, asserted that there is no reasonable possibility that the Veteran's cognitive impairment was the result of his in-service exposure to ionizing radiation.  The Director recited the information available as to the Veteran's estimated dose and the medical literature surrounding such and also noted that the Veteran was twenty-one years old when initially monitored for occupational exposure to ionizing radiation and his cognitive impairment was diagnosed twenty-six years later.  The Director also noted the Veteran's post-service employment as chief technician for a marine and automotive facility and his history of cigar smoking.  

The VA-contracted examiner, in October 2009, rendered an etiological opinion that considered the Veteran's reported symptoms during and since service.  The Veteran is competent to report his in-service and post-service symptoms, and his father is competent to report as to what he witnessed of the Veteran's in-service and post-service symptoms; and there is no evidence that they are not credible in this regard.  Layno, 6 Vet. App. 465, 470.  While the Veteran reported six to seven years of symptoms during VA treatment in December 2006, he described such as on-going and progressive for that time period during VA treatment in August 2007; the Board thus can conceive of a situation wherein the Veteran sought treatment for his cognitive impairment after progressive worsening and not necessarily after the initial onset of such.  

While the October 2009 examiner reviewed the Veteran's September 1980 radiation audit, undated DD-114, Record of Occupational Exposure to Ionizing Radiation, and August 2008 Radiation Risk Activity Information Sheet, it appears that she did not have the opportunity to review the later-dated dose estimates.  It is significant, however, that the September 2010 opinions, rendered with review of such dose estimates, considered that the risks of health effects were either too small to be observed or were nonexistent at the Veteran's estimated lifetime dose.  

The October 2009 opinion was based on a review of the claims file and the examiner offered a reasonable medical basis for her conclusions.  Absent probative evidence to the contrary, the Board is not in a position to further question the opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

As to the remaining opinions, those dated in September 2010; neither of the opinions appear to have considered the Veteran's lay statements, and those of his father, deemed competent and credible by the Board herein, as to the Veteran's in-service and post-service symptoms and instead considered the medical literature related to the Veteran's estimated lifetime dose of ionizing radiation and the date of diagnosis of his cognitive impairment, many years after service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Without consideration of the lay statements of record in this regard, the September 2010 opinions are of little probative value.

Based on the forgoing, the Board resolves all doubt in favor of the Veteran and finds that the most probative evidence of record supports the conclusion that his decreased perfusion in the bilateral parietal posterior temporal lobes with diffuse cerebral atrophy suggestive of Alzheimer's dementia is related to his in-service exposure to ionizing radiation; service connection is warranted.  


ORDER

Service connection for decreased perfusion in the bilateral parietal posterior temporal lobes with diffuse cerebral atrophy suggestive of Alzheimer's dementia as a result of exposure to ionizing radiation, is granted. 



REMAND

The Board, in its January 2016 Remand, noted that the Veteran most recently underwent a VA audiological examination in December 2011, at which time the examiner found that the demonstrated auditory thresholds were not of good reliability and not for rating purposes.  The Board directed the AOJ to afford the Veteran another VA audiological examination.  

The Veteran did not appear to his scheduled August 2016 VA audiological examination and to date, has not offered good cause for such.  A November 2016 Report of General Information indicates that the AOJ was unsuccessful in an attempt to contact the Veteran by telephone regarding his missed examination.  Of record is also a statement from the Veteran's prior representative, an attorney, dated in December 2014, indicating that the Veteran's cognitive impairment was impacting his ability to participate in his appeal.  

The results of the December 2011 VA audiological examination were unreliable and not for rating purposes, and the Veteran did not appear for his scheduled August 2016 VA audiological examination; and there is thus no evidence upon which to rate the severity of the Veteran's service-connected bilateral hearing loss during the current appellate period.  Considering the Veteran's cognitive impairment, the Veteran should be afforded another opportunity to present for a VA audiological examination; and on remand, the AOJ should schedule him for such.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiological examination with an appropriate examiner to determine the current severity, including functional effects, of his service-connected bilateral hearing loss. The examiner should note all relevant pathology and conduct all appropriate tests.

2. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


